Case 1:21-cv-01009-DNH-ML Document 16-38 Filed 09/22/21 Page 1 of 3




           Exhibit LL
                              Case 1:21-cv-01009-DNH-ML Document 16-38 Filed 09/22/21 Page 2 of 3




  COVID-19

  To maximize protection from the Delta variant and prevent possibly spreading it to others, get vaccinated as soon as you
  can and wear a mask indoors in public if you are in an area of substantial or high transmission.




COVID-19 Vaccines for Healthcare Personnel
Updated May 27, 2021       Print



Healthcare personnel continue to be on the front line of the nation’s fight against COVID-19. By providing critical care to those
who are or might be infected with the virus that causes COVID-19, some healthcare personnel are at increased risk of
infection from COVID-19. All healthcare personnel are recommended to get vaccinated against COVID-19.



Tips for How to Get a COVID-19 Vaccine
If you have not already been vaccinated against COVID-19, you can:


  •   Talk to your healthcare administrative staff to determine if a vaccine can be made
      available to you on site.

  •   If a vaccine is not available on site, Vaccines.gov can assist with finding vaccination
      providers near you.


  Find a COVID-19 vaccine: Search vaccines.gov, text your ZIP code to 438829, or call 1-
  800-232-0233 to find locations near you in the U.S.




Information about COVID-19 Vaccines for Healthcare
Professionals
You can help protect yourself and your patients by getting a COVID-19 vaccine when it is available.


  •   Studies show that COVID-19 vaccines are safe and effective.

  •   A COVID-19 vaccine cannot make you sick with COVID-19.

  •   Depending on the kind of COVID-19 vaccine you get, you might need a second shot 3 weeks (or 21 days) or 4 weeks (or
      28 days) after your first shot.

  •   Learn more about getting your COVID-19 vaccine.

After getting vaccinated, some people have side effects. Common side effects include:


  •   Pain, redness, or swelling where you get your shot

  •   Tiredness

  •   Headache
  •   Muscle pain

  •   Chills

  •   Fever
                              Case 1:21-cv-01009-DNH-ML Document 16-38 Filed 09/22/21 Page 3 of 3
       Fever

  •    Nausea


These are normal signs that your body is building protection against COVID-19. Learn more
about possible side effects and what to expect after getting your COVID-19 vaccine.



After You Are Fully Vaccinated
For non-healthcare settings:

After you are fully vaccinated against COVID-19, you can resume activities in non-healthcare
settings that you did prior to the pandemic. Learn more about what you can do when you have been fully vaccinated.

For healthcare settings:


When you are working in a healthcare setting, different infection prevention and control guidance will apply. Learn
more: Updated Healthcare Infection Prevention and Control Recommendations in Response to COVID-19 Vaccination.



  Fast, Easy, Free, and Nearby COVID-19 Vaccination
  The federal government is providing the vaccine free of charge to all people living in the United States, regardless of their
  immigration or health insurance status.


      COVID-19 Vaccines Are Free




  Related Pages
  ›   Key Things to Know About COVID-19 Vaccines

  ›   When You’ve Been Fully Vaccinated

  ›   Facts about COVID-19 Vaccines

  ›   Frequently Asked Questions about COVID-19 Vaccination

  ›   Benefits of Getting a COVID-19 Vaccine

  ›   Workplace Vaccination Program




                For Healthcare Professionals
                •   How to Talk to Your Patients About COVID-19 Vaccination

                 •   COVID-19 Clinical Resources


                                                                                                           Last Updated May 27, 2021
